Exhibit 10.2

 

EXECUTION VERSION

 

COMMITMENT INCREASE AND JOINDER AGREEMENT

 

June 3, 2016

 

Bank of America, N.A., as Administrative Agent
under the Credit Agreement referred to below
Attention:  Felicia Brinson

 

Ladies and Gentlemen:

 

Please refer to the Term Credit Agreement dated as of September 22, 2015 (as
amended or otherwise modified from time to time, the “Credit Agreement”) among
Affiliated Managers Group, Inc., as Borrower, various financial institutions and
Bank of America, N.A., as Administrative Agent.  Capitalized terms used but not
defined herein have the respective meanings set forth in the Credit Agreement.

 

In connection with the increase in the Facility by an amount equal to
$35,000,000 pursuant to Section 2.3 of the Credit Agreement:

 

(a)         Bank of America, N.A. (“Bank of America” or the “Existing Increasing
Lender”), an existing Lender under the Credit Agreement, has agreed to provide
an Incremental Commitment of $15,000,000; and

 

(b)         JPMorgan Chase Bank, N.A. (“JPM” or the “New Increasing Lender” and,
together with the Existing Increasing Lender, collectively, the “Increasing
Lenders”) confirms that it has agreed to become a Lender under the Credit
Agreement with an Incremental Commitment of $20,000,000, to facilitate such
increase in the Facility;

 

in each case of clauses (a) and (b), on June 8, 2016, subject to the occurrence
of the Increase Conditions (as defined below) (such date, the “Increase
Effective Date”).

 

The New Increasing Lender (a) acknowledges that it has received a copy of the
Credit Agreement and the Schedules and Exhibits thereto, together with copies of
the most recent financial statements delivered by the Borrower pursuant to the
Credit Agreement, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to become a
Lender under the Credit Agreement; and (b) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit and legal decisions in taking or not taking
action under the Credit Agreement.

 

The New Increasing Lender represents and warrants that (i) it is duly organized
and existing and it has full power and authority to take, and has taken, all
action necessary to execute and deliver this Commitment Increase and Joinder
Agreement (this “Agreement”) and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement; and (ii) no notices
to, or consents, authorizations or approvals of, any Person are

 

--------------------------------------------------------------------------------


 

required (other than any already given or obtained) for its due execution and
delivery of this Agreement or the performance of its obligations as a Lender
under the Credit Agreement.

 

Each Increasing Lender agrees to execute and deliver such other instruments, and
take such other actions, as the Administrative Agent or the Borrower may
reasonably request in connection with the transactions contemplated by this
Agreement.

 

The following administrative details apply to the New Increasing Lender:

 

(A)                               Notice Address:

 

Legal Name:  JPMorgan Chase Bank, N.A.

Address:                         383 Madison Avenue — 23rd Floor

New York, New York 10179

Attention:  Affiliated Managers Group Account Executive

Telephone:

Facsimile:

 

(B)                               Payment Instructions:

 

Account No.:

ABA No.:

Bank Name: JPMorgan Chase Bank, N.A.

Reference:  Affiliated Managers Group

Attention:  NA CPG

 

The Existing Increasing Lender acknowledges and agrees that, on the Increase
Effective Date, such Lender shall make an Incremental Loan to the Borrower in
the amount of its Incremental Commitment set forth in clause (a) of the second
paragraph hereof and such Existing Increasing Lender will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

The New Increasing Lender acknowledges and agrees that, on the Increase
Effective Date, the undersigned (a) will be bound by the terms of the Credit
Agreement (including, without limitation, Section 10.15 (Confidentiality)) as
fully and to the same extent as if the undersigned were an original Lender under
the Credit Agreement, (b) will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender and (c) will make an Incremental Loan to the
Borrower in the amount of its Incremental Commitment set forth in clause (b) of
the second paragraph hereof.

 

As of the Increase Effective Date, Schedule I (Lender Commitments) to the Credit
Agreement shall be replaced by Schedule I (Lender Commitments) attached hereto,
and the Increase Effective Date shall be deemed to be the Increase Effective
Date referred to in the Credit Agreement.

 

This Agreement shall be effective as of the date hereof upon the Administrative
Agent’s receipt of this Agreement duly executed by each of the parties hereto. 
The effectiveness of the increase on the Increase Effective Date shall be
subject to (i) the Administrative Agent’s receipt

 

2

--------------------------------------------------------------------------------


 

prior to 11:00am Eastern time, June 8, 2016, of a certificate dated as of the
Increase Effective Date signed by a Responsible Officer of the Borrower
(x) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase, and (y) certifying that, before and after giving
effect to such increase, no Default or Event of Default exists and (ii) the
payment of any fees due to the Increasing Lenders (collectively, the “Increase
Conditions”).

 

This Agreement shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Agreement may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Matthew C. White

 

Name:

Matthew C. White

 

Title:

Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Kenise Henry Larmond

 

Name:

Kenise Henry Larmond

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Acknowledged and consented to as of

June 3, 2016

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Angela Larkin

 

Name:

Angela Larkin

 

Title:

Assistant Vice President

 

 

 

Acknowledged and consented to as of

June 3, 2016

 

AFFILIATED MANAGERS GROUP, INC., as Borrower

 

 

By:

/s/ Jay C. Horgen

 

Name:

Jay C. Horgen

 

Title:

Chief Financial Officer and Treasurer

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LENDER COMMITMENTS/LOANS

 

Lenders

 

Closing Date Commitment

 

Incremental
Commitment

 

Commitment Percentage

 

BANK OF AMERICA, N.A.

 

$

65,000,000.00

 

$

15,000,000.00

 

20.779220779

%

CITIZENS BANK, N.A.

 

$

35,000,000.00

 

$

0

 

9.090909091

%

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

$

35,000,000.00

 

$

0

 

9.090909091

%

CITIBANK, N.A.

 

$

35,000,000.00

 

$

0

 

9.090909091

%

ROYAL BANK OF CANADA

 

$

35,000,000.00

 

$

0

 

9.090909091

%

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

35,000,000.00

 

$

0

 

9.090909091

%

SUNTRUST BANK

 

$

30,000,000.00

 

$

0

 

7.792207792

%

U.S. BANK NATIONAL ASSOCIATION

 

$

30,000,000.00

 

$

0

 

7.792207792

%

BMO HARRIS BANK N.A.

 

$

20,000,000.00

 

$

0

 

5.194805195

%

JPMORGAN CHASE BANK, N.A.

 

$

0

 

$

20,000,000.00

 

5.194805195

%

PNC BANK, NATIONAL ASSOCIATION

 

$

15,000,000.00

 

$

0

 

3.896103896

%

THE HUNTINGTON NATIONAL BANK

 

$

15,000,000.00

 

$

0

 

3.896103896

%

 

 

 

 

 

 

 

 

Subtotal

 

$

350,000,000.00

 

$

35,000,000.00

 

 

 

Total

 

$385,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------